Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 2-21 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach the details of the applicant’s invention as cited in claim 2 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 2 inventive: the cartridge comprising: an upper portion comprising: an outlet; a cavity configured to receive a lower portion of a motor of the fluid handling unit; and an engagement feature configured to interface with a corresponding engagement feature of the fluid handling unit to couple the cartridge to the fluid handling unit; a lower portion; a sidewall.
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 8 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 8 inventive: a sleeve comprising an outlet and an engagement feature, the engagement feature configured to engage with a corresponding engagement feature of the fluid handling unit to couple the cartridge to the fluid handling unit; the sleeve being removably connected 
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 13 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 13 inventive: a second engagement feature configured to engage with the first engagement feature; the soap pump system configured such that: when the coupling actuator is not activated, a physical interference between the first engagement feature and the second engagement feature secures the fluid storage unit and the fluid handling unit together; and when the coupling actuator is activated, the physical interference between the first engagement feature and the second engagement feature is removed, thereby permitting the fluid storage unit to be separated from the fluid handling unit along a longitudinal axis of the soap pump system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931.  The examiner can normally be reached on Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754